EXHIBIT 10.43


 
PROGRESS SOFTWARE MASTER SERVICES AGREEMENT
 
 
This Master Services Agreement (“MSA” or “Agreement”) is entered into as of
December 6, 2013 (“Effective Date”) by and between Progress Software
Corporation, a Massachusetts Corporation with its principal place of business at
14 Oak Park Drive, Bedford, MA 01730 (“Progress” or “Client”) and Touchpoint
Metrics, Inc. dba MCorp Consulting, a California Corporation organized under the
laws of the State of  California having its principal place of business at  201
Spear Street, Suite 1100 San Francisco, CA 94105 (“Supplier” or “Company”).
 
 
1.  
Engagement and Statements of Work.

 
 
1.1.  
Progress engages Supplier to perform services such as customer experience
measurement and brand management strategy consulting services, which may include
the provision of certain deliverables (collectively, the “Services”) and which
are further described in Progress Purchase Order (“PO”) and/or Statement of Work
(“SOW”), generally in the form attached hereto as Schedule A, to be executed
during the Term of this Agreement by an authorized representative from each
party.

 
 
1.2.  
Each PO and/or SOW issued pursuant to this Agreement shall be deemed
incorporated into and governed by the terms of this MSA, and the Supplier’s
provision of Services shall be governed by this MSA.  Where the terms of a PO
and/or SOW conflict with the terms of this MSA, the terms of the MSA shall
prevail, except to the extent that the PO and/or SOW expressly states that the
MSA is to be overridden or modified.  No Progress financial obligation will
arise without issuance of a PO and/or SOW.

 
 
1.3.  
Progress may at any time, in writing, make reasonable changes in the work
described in a PO and/or SOW.  If any changes cause an increase or decrease in
the cost of, or the time required for the performance of, any work under a PO
and/or SOW, an equitable adjustment shall be made in Supplier’s fee or delivery
schedule, or both.  Any Supplier claim for an adjustment must be asserted within
ten (10) days of Supplier’s receipt of the change notification, and must be
approved in a written amendment (“Change Order”).  Estimates of cost, time,
and/or other items that may be included within a PO and/or SOW shall not be
exceeded unless authorized in advance and in writing by Progress.  The terms and
conditions of this Agreement shall prevail over any additional or conflicting
terms or conditions of Supplier contained in any "shrink-wrap" or
"click-through" agreements, used in connection with any of Supplier’s
applications or otherwise made available to Progress in connection with the
applications, and Progress and its employees and agents shall not be bound by
any such terms and conditions.

 
 
1.4.  
Any Progress “Affiliate” may issue a PO and/or SOW under this MSA.  An
“Affiliate” with respect to either party shall mean any entity, including
without limitation, any individual, corporation, company, partnership, limited
liability company or group, that directly, or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with such
party.  The term “Progress” as used in this Agreement shall be deemed to include
an Affiliate as applicable. For the purposes of any PO and/or SOW issued by a
Progress Affiliate hereunder, shall be deemed to include only the Progress
Affiliate issuing such PO and/or SOW.  The parties expressly agree that PROGRESS
SHALL HAVE NO LIABILITY NOR SHALL PROGRESS INCUR ANY OBLIGATION OR BE
RESPONSIBLE FOR THE FAILURE OF ANY PROGRESS AFFILIATE TO PERFORM ITS OBLIGATIONS
UNDER THIS AGREEMENT OR ANY PO AND/OR SOW PLACED HEREUNDER.

 
 
2.  
Term. The term of this Agreement (“Term”) shall begin on the Effective Date and
end on the first (1st) anniversary immediately following the Effective Date
(“Expiration Date”), unless sooner terminated as provided below.  If signed
after the Effective Date, the MSA shall be deemed retroactive to the Effective
Date.  Within thirty (30) days prior to the Expiration Date or upon termination
of this Agreement, Progress shall have the right to extend this Agreement for a
period of time specified by Progress, but not to exceed six (6) months, (the
"Transition Period") by providing written notice of such postponement to
Supplier upon, prior to or promptly after such expiration or termination.  If
Progress so elects to postpone the expiration or termination of this Agreement,
Supplier shall cooperate with Progress in effecting the orderly transfer of
Progress Data (as hereinafter defined) to Progress or a third party designated
by Progress, and continue to perform those Services requested by Progress in
writing in accordance with the terms and conditions set forth herein.

 
 
 
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
 
 
 
 
This Section shall survive the expiration or termination of this Agreement.
 
 
3.  
Supplier’s Personnel.

 
 
3.1.  
All persons providing Services under this Agreement are collectively referred to
herein as “Supplier’s Personnel”.  If requested by Progress, Supplier shall
provide the names of all Supplier’s Personnel, indicating the relationship
between Supplier and any person who is not Supplier’s full-time
employee.    Progress shall have the right to approve each such Supplier’s
Personnel before assignment to any effort to be undertaken by Supplier, the
granting of access to any Progress facility and the disclosure of any Progress
information.

 
3.2.  
Supplier shall, before engaging in work and after securing written authorization
from all Supplier’s Personnel, screen against the following lists:

 
·  
United States (“U.S.”) Department of Commerce (“DOC”) Denied Persons List:

 
http://www.bis.doc.gov/dpl/thedeniallist.asp;
 
·  
US Dept. of Commerce Entity List:

 
http://www.access.gpo.gov/bis/ear/txt/744spir.txt;
 
·  
U.S. Department of Treasury Specially Designated Nationals and Blocked Persons
List:

 
http://www.treas.gov/ofac/t11sdn.pdf
 
·  
U.S. Department of State (“DOS”) Debarment List:

 
 
http://www.pmddtc.state.gov/debar059.htm.

 
No person or entity on any of these lists may provide any Services to Progress.
 
3.3.  
In no event will Supplier, or any Supplier’s Personnel, be considered an
employee, subcontractor or agent of Progress.  The performance of Services by
Supplier and receipt of payments shall have no effect on any payments or
benefits that any of Supplier’s Personnel is now or may later become entitled to
as a result of past employment by Progress.  For the avoidance of doubt, neither
Supplier nor any of Supplier’s Personnel are entitled to any medical or dental
coverage or life or disability insurance from Progress, or entitled to
participate in Progress profit sharing, pension or thrift plan, or any other
benefits afforded to any of Progress’s employees.  Supplier shall be responsible
for the supervision, direction and control of Supplier’s Personnel as well as
the payment of compensation (including withholding of taxes and social
security), contribution to workers' compensation and unemployment compensation,
overtime, disability benefits, and any other legally-required benefits or
compensation or discretionary benefits or compensation.  Supplier shall pay
Supplier’s Personnel on a W-2 basis.  Supplier acknowledges that all Supplier’s
Personnel hired after November 6, 1986, are subject to the U.S. Immigration and
Naturalization Service’s “I-9 Process” and represents that it complies with the
Immigration Reform and Control Act of 1986, the Immigration Reform Act of 1990
and the Illegal Immigration Reform and Immigrant Responsibility Act of 1996, as
the same shall be amended from time to time.

 
3.4.  
Whenever present on Progress premises, Supplier shall comply and shall cause
Supplier’s Personnel to comply with all applicable Progress on-site policies and
procedures and all reasonable instructions or directions issued by Progress.  If
Supplier’s Personnel are given access to any Progress computers, computer
systems and networks (collectively, “Networks”), Supplier shall cause Supplier’s
Personnel to comply with Progress’ policies relating to such network access.

 
3.5.  
Supplier and Supplier’s Personnel shall treat all passwords, Progress Networks,
access information and information concerning Progress’s security systems
(physical, electronic and otherwise) as Confidential Information (as hereinafter
defined) in accordance with the Confidentiality Section of this Agreement
(excluding the exceptions noted in that Section).

 
3.6.  
Supplier shall promptly remove any individual whom Progress, in its sole but
good faith opinion and in accordance with applicable law, considers to be
unqualified to perform the Services as required, disruptive to the progress of
work being performed, detrimental to any Progress’s operations, violates any
Progress policy or fails to meet any of Progress’s standards for physical or
other access to Progress Property or any Progress Networks.  In any such case,
Supplier shall promptly replace that individual with a person who meets the
requirements of this Agreement and is approved by Progress.

 
 
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
 
 
 
3.7.  
Supplier shall use reasonable efforts to maintain the continuity of Supplier’s
Personnel rendering Services under a particular PO or SOW and to refrain from
reassigning such Supplier’s Personnel to other projects for periods of time
during which such Supplier’s Personnel are scheduled to render Services to
Progress, unless otherwise agreed to in writing by both parties.  If any
Supplier’s Personnel terminate their employment with Supplier or otherwise
become unavailable to provide the Services beyond Supplier's reasonable control,
Supplier may provide the Services through other Supplier’s Personnel with
comparable training and experience, provided that:

 
3.7.1.  
Supplier promptly shall notify Progress of the termination or unavailability of
such Supplier’s Personnel;

 
3.7.2.  
Supplier shall provide Progress with the resumes of any proposed replacement
Supplier’s Personnel before they are assigned to perform any Services;

 
3.7.3.  
Progress shall have the right to approve any replacement Supplier’s Personnel
proposed by Supplier for assignment to perform any Services, provided that such
approval shall not be unreasonably withheld or delayed; and

 
3.7.4.  
if no suitable replacement is agreed to by the parties, Progress may terminate
the PO or SOW without liability to Supplier.

 
3.8.  
All Supplier’s Personnel who will have access to Progress Property (as
hereinafter defined), Progress Networks, Progress premises or any Progress
Confidential Information are subject to Progress’s normal background
investigation procedures prior to such access being given and Progress may deny
such access based on the results of such background investigation.  Supplier
shall inform Supplier’s Personnel of such background investigations and obtain
all required consents and disclosures from Supplier’s Personnel.

 
3.9.  
Any immunity or exclusivity of any labor, workers' compensation, or similar
statute applicable to Supplier will not in any way limit or preclude Supplier's
obligation to provide indemnification hereunder.  The foregoing indemnity will
not be limited in any manner whatsoever by any required or other insurance
coverage maintained by Supplier.

 
3.10.  
This Section will survive the expiration or termination of this Agreement.

 
4.  
Compensation and Payment Terms.

 
4.1.  
Unless expressly modified in a PO or SOW:

 
4.1.1.  
Supplier shall be paid on a time and materials basis  as provided in any
applicable PO or SOW with expenses reimbursed in accordance with the Progress’s
Travel and Expense Policy attached hereto as Schedule E.  The foregoing will be
the entire compensation to be paid to Supplier and will be in full discharge of
any and all liability in contract or otherwise with respect to all Services
rendered by the Supplier and Supplier’s Personnel.

 
4.1.2.  
All fees will be paid in U.S. Dollars and delivered to Supplier’s address as
specified on the Fee Schedule, PO and/or SOW.

 
4.1.3.  
Progress shall not reimburse Supplier for administrative or account management
fees, or incidental expenses such as copying, faxes, postage, etc.

 
4.2.  
Progress shall be responsible only for sovereign, state and local sales, use,
excise, and value added tax that is not recoverable by Progress and any other
taxes, fees, and/or duties applicable to the goods and/or Services purchased
under the PO and/or SOW.  Any taxes for which Progress is responsible must be
listed as separate line items on Supplier’s invoice.  If Supplier is obligated
by law to charge any value added and/or similar tax to Progress, Supplier shall
ensure that if such value-added and/or similar tax is applicable, that it is
invoiced to Progress in accordance with applicable rules so as to allow Progress
to reclaim such value-added and/or similar tax from the appropriate government
authority.  Neither party is responsible for taxes on the other party’s income
or the income of the other party’s personnel or subcontractors.  If Progress is
required by government regulation to withhold taxes for which Supplier is
responsible, Progress will deduct such withholding tax from payment to Supplier
and provide to Supplier a valid tax receipt in Supplier’s name.  If Supplier is
exempt from such withholding taxes as a result of a tax treaty or other regime,
Supplier shall provide to Progress a valid tax treaty residency certificate or
other tax exemption certificate at a minimum of thirty (30) days prior to
payment being due.

 
 
 
 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
 
 
4.3.  
Supplier shall comply with and pay all contributions, taxes, assessments,
charges and premiums payable under federal, state and local laws measured upon
the payroll of Supplier’s Personnel engaged in Services hereunder, and all
sales, use, excise, transportation, privilege, occupational, consumer and other
taxes not required by law to be collected from Progress and all assessments and
charges for unemployment compensation, old age pensions or benefits, annuities
or other charges imposed by federal or state law or regulation, and shall hold
Progress harmless from liability for any such contributions, taxes, premiums,
charges or assessments.

 
4.4.  
 Within thirty (30) days of the date of termination of this Agreement as
provided herein, Supplier will invoice and be paid for all outstanding fees
based on actual time incurred and Suppliers standard billing rates, if not
detailed otherwise in the SOW governing the services provided, as well as all
authorized out-of-pocket costs, as follows:

 
Labor Category
 
Hourly Rate ($)
Admin/Support Staff
 
$110
Analyst
 
$225
Consultant
 
$375
Project leader
 
$475
Partner/Engagement Leader
 
$650

 
4.5.  
 

 
4.6.  
When any applicable governmental law, rule or regulation makes any payment
prohibited or improper or requires the payment of a reduced fee, the portion of
the fee so affected shall not be paid or if paid shall be refunded to Progress.

 
4.7.  
Progress shall be entitled at all times to set off any amount owing at any time
from Supplier to Progress or its Affiliates in connection with this or any other
agreement between Supplier and Progress or its Affiliates.

 
4.8.  
This Section will survive the expiration or termination of this Agreement.

 
5.  
Confidentiality.

 
5.1.  
Supplier and all Supplier’s Personnel shall maintain in confidence, safeguard
and shall not disclose (except to those Supplier’s Personnel, attorneys,
consultants, authorized subcontractors and other advisors of Supplier who need
to know such information in connection with Supplier’s performance of its
obligations or exercise of its rights under this Agreement, and who are bound by
written confidentiality and limited use obligations at least as stringent as
those contained herein), copy or use for purposes other than the performance of
this Agreement, any and all Confidential Information.  “Confidential
Information” means:  information that is or has been disclosed to Supplier by
Progress or its Affiliates (defined in Section 1.4):  (i) in writing or by email
or other tangible electronic storage medium and is clearly marked "Confidential"
or "Proprietary"; or (ii) orally or visually, and then followed within thirty
(30) working days thereafter with a summary or disclosure complying with the
requirements of clause (i) above.  Notwithstanding the foregoing, Confidential
Information also includes, without limitation: (a) commercially valuable
information of Progress and its Affiliates and their successors and assigns, the
design and development of which required considerable amounts of time and money;
(b) any computer software product and related information (collectively
“Software Product”) developed by Progress and its Affiliates and/or their
successors and assigns; and (c)  any Progress Property (as defined in Section
6.2.1).

 
5.2.  
If, in the provision of the Services, Supplier may have access to any Personal
Information (as defined below), then (a) such Personal Information shall also be
included within the definition of Confidential Information,  For the purposes of
this Agreement, the term “Personal Information” shall mean an individual
person’s (y) first and last name, or first initial and last name, combined with
(z) certain financial information, a social security number, a driver’s license
number and/or a state-issued identification number.

 
 
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
 
 
 
5.3.  
Supplier recognizes and acknowledges the confidential and proprietary nature of
any Confidential Information and acknowledges the irreparable harm that could
result to Progress if it is disclosed to a third party or used for unauthorized
purposes without Progress’s prior written consent.  Therefore, Supplier agrees,
except as required by law:

 
5.3.1.  
to protect the confidentiality of Progress’s Confidential Information (including
any notes, summaries, reports, analyses or other material derived by Supplier or
Supplier’s Personnel in whole or in part from the Confidential Information in
whatever form maintained (collectively, “Notes”));

 
5.3.2.  
to use the Confidential Information and/or Notes only for the purposes of
conducting business with Progress in a manner contemplated by this Agreement;
and

 
5.3.3.  
to use the same degree of care as with its own confidential information, which
shall be at least a reasonable standard of care, to prevent disclosure of the
Confidential Information and/or Notes, except to Supplier’s Personnel to the
extent necessary to permit them to perform the Services as set forth in this
Agreement.

 
5.4.  
Supplier further agrees that prior to disclosing any Confidential Information to
Supplier’s Personnel as set forth above, Supplier will advise such Supplier’s
Personnel of the confidential and proprietary nature of the Confidential
Information and Notes.

 
5.5.  
Supplier shall notify Progress in writing of any unauthorized, negligent or
inadvertent use or disclosure of or access to Confidential Information promptly
following Supplier's discovery of such use, disclosure or access to the
Confidential Information and shall promptly take measures to minimize the effect
of such inadvertent use, disclosure or access and prevent its
recurrence.  Supplier acknowledges that money damages would not be a sufficient
remedy for any breach of this Section.  Accordingly, in the event of any such
breach, in addition to any other remedies at law or in equity that Progress may
have, it shall be entitled to equitable relief, including injunctive relief or
specific performance or both.

 
5.6.  
Nothing herein shall prevent Supplier from disclosing any Confidential
Information as necessary pursuant to the lawful requirement of any governmental
agency or by any subpoena, summons, order or other judicial process, provided
that immediately on receipt of any order compelling such disclosure, Supplier
has notified Progress in writing of such requirement to disclose and has
cooperated with Progress’s reasonable, lawful efforts to resist, limit or delay
disclosure.  Disclosure of any Confidential Information pursuant to any such
order or requirement shall not be deemed to render it non-confidential and
Supplier’s obligations with respect to such Confidential Information shall not
be changed or lessened by virtue of any such disclosure.

 
5.7.  
Obligations in this Section shall, with respect to each disclosure of
Confidential Information hereunder, continue for three (3) years from the date
of each disclosure of Confidential Information.  Nothing herein is intended to
limit or abridge the protection of trade secrets under applicable trade secrets
law, and trade secrets shall be maintained as such until they fall into the
public domain.

 
5.8.  
Upon completion or termination of this Agreement or upon request of Progress,
Supplier shall promptly:  (i) return all Confidential Information disclosed to
it; and (ii) destroy (with such destruction certified in writing by Supplier)
all Notes, without retaining any copy thereof.  No such termination of the
Agreement or return or destruction of the Confidential Information and/or Notes
will affect the confidentiality obligations of Supplier or Supplier’s Personnel
all of which will continue in effect as provided in this Agreement.

 
5.9.  
Notwithstanding the foregoing, the parties agree that Supplier's obligations
with respect to handling, disclosing, reproducing and using such Confidential
Information are not applicable to any portion(s) of the Confidential Information
which: (a) is or becomes generally available to the public other than as a
result of disclosure by Supplier or Supplier’s Representatives; (b) was
available on a non-confidential basis prior to its disclosure to Supplier and
Supplier can verify such availability by written documentation; (c) is or
becomes available to Supplier on a non-confidential basis from a source other
than the Progress when such source is not, to the best of the
Supplier’s  knowledge, subject to a confidentiality obligation with the
Progress, or (d) was independently developed by Supplier or Supplier’s
Personnel, without reference to the Confidential Information, and Supplier can
verify the development of such information by written documentation.

 
 
 
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
 
 
 
5.10.  
Knowledge or information of any kind disclosed to Progress shall be deemed to
have been disclosed without financial or other obligation on the part of
Progress to hold the same in confidence, and Progress shall have full right to
use and disclose such information without any compensation beyond that
specifically provided by this Agreement.

 
5.11.  
In addition to the other confidentiality obligations under this Agreement,
Supplier shall not make any announcement, take or release any photographs
(except for its internal operation purposes for performing the Services) or
release any information concerning this Agreement or any part thereof or with
respect to its business relationship with Progress to any member of the public
or press, any business entity or official body except as required by applicable
law, rule, injunction or administrative order, unless prior written consent is
obtained from Progress.

 
5.12.  
This Section will survive the expiration or termination of this Agreement.

 
6.  
Intellectual Property.

 
6.1.  
For purposes of this Agreement, “Intellectual Property” means all intellectual
property and proprietary rights including without limitation all rights of
inventorship and authorship, inventions, patents, patent applications, and
know-how for any product, process, method, machine, manufacture, design,
composition of matter, or any new or useful improvement thereof, as well as
copyrights, trademark, trade dress and service mark rights and all rights in
trade secrets, computer software, data and databases, and mask works.

 
6.2.  
Progress Property.

 
6.2.1.  
“Progress Property” means:  (1) Intellectual Property incorporated into the
Services or any deliverables under this Agreement; (2) Intellectual Property
conceived, produced or developed by Supplier, whether directly or indirectly or
alone or jointly with others, in connection with or pursuant to Supplier’s
performance of this Agreement; and (3) creations and inventions that are
otherwise made by Supplier through the use of Progress’s or its Affiliates’
equipment, funds, supplies, facilities, materials and/or Confidential
Information; provided, however, that any techniques, technology or tools
independently developed by Supplier and not developed for or paid for by
Progress shall not be the Intellectual Property of Progress.

 
6.2.2.  
Supplier acknowledges that Progress claims and reserves all rights and benefits
afforded under federal and international intellectual property laws in all
Intellectual Property and Confidential Information furnished by Progress to
Supplier hereunder and that Supplier is granted only a limited right of use of
such Intellectual Property and Confidential Information as set forth in this
Agreement.

 
6.2.3.  
Assignment and Recordation of Progress Property.  Supplier agrees that:

 
6.2.3.1.  
All copyrightable Intellectual Property, which are created by Supplier pursuant
to this Agreement, shall be deemed "Works Made for Hire", as that phrase is
defined in Section 101 of the United States Copyright Act, 17 U.S.C. § 101, and
used in 17 U.S.C. § 201, on behalf of Progress, and Progress shall own all
right, title and interest, including the worldwide copyright, in and to such
materials;

 
6.2.3.2.  
Supplier hereby assigns and agrees to assign to Progress all of its respective
rights, title, and interest in Progress Property, including all rights of
inventorship and authorship, all patents and patent applications, all
copyrights, all trademark and service mark rights, all rights in trade secret
and proprietary information, all rights of attribution and integrity and other
moral rights and all other intellectual property rights of any type
(collectively referred to herein as “IP Rights”);

 
6.2.3.3.  
Supplier and Supplier's successors in interest will, at Progress's request and
without further consideration, communicate to Progress any facts known to them
respecting Progress Property, and testify in any legal proceedings, make all
rightful oaths, sign all lawful papers and other instruments and generally do
everything possible for title to the IP Rights in the Progress Property to be
clearly and exclusively held by Progress; and

 
 
 
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
 
 
 
6.2.3.4.  
Supplier agrees that it will not apply for any state, federal or other U.S. or
foreign jurisdiction's registration of rights in any of the Progress Property
and that it will not oppose or object in any way to applications for
registration of same by Progress or others designated by Progress.

 
6.3.  
Supplier’s Property.  If Supplier intends to exclude any Intellectual Property
from the assignment in Section 6.2.3 above, it must list such Intellectual
Property on Schedule G hereto, Supplier’s Reserved Intellectual Property, and
obtain a Progress representative’s signature on Schedule G before incorporating
Supplier’s Intellectual Property into the Services and/or any deliverables under
this Agreement.  Supplier will own approved “Supplier’s Reserved Intellectual
Property” reflected on a properly executed Schedule G.  However, Supplier grants
Progress a fully-paid, perpetual, irrevocable, world-wide, non-exclusive license
to: (a) prepare derivative works from Supplier’s Reserved Intellectual Property
(using either Progress's own employees or independent contractors), (b)
reproduce Supplier’s Reserved Intellectual Property and derivative works
therefrom; and (c) make, use, distribute, perform, display and transmit
Supplier’s Reserved Intellectual Property and derivative works and reproductions
thereof, and to sublicense the rights granted to Progress in this paragraph.

 
6.4.  
Third Party Intellectual Property.  Supplier shall not, without Progress’s
written authorization, disclose or use, in Supplier’s work with Progress, any
secret or confidential information of others, nor incorporate into the Services
and/or any deliverables to Progress under this Agreement:  (a) any software,
applications, or components or other materials subject to Intellectual Property
rights owned by any party (including Supplier) other than Progress (“Third Party
Intellectual Property”); or (b) any software, applications, or components or
other materials, which are functionally dependent upon Progress’s use of Third
Party Intellectual Property.  If Progress provides such written authorization,
Supplier shall, in the absence of written agreement to the contrary, provide, at
no expense to Progress, all licenses to such Third Party Intellectual Property
and which Progress does not already have and which are reasonably necessary for
Progress to lawfully make all uses of the Services and/or any deliverables
contemplated in this Agreement

 
6.5.  
This Section will survive the expiration or termination of this Agreement.

 
7.  
Physical Property.  Unless otherwise agreed in writing, all tools, equipment or
material furnished to Supplier or specially paid for by Progress, including but
not limited to Software Product (defined in Section 5.1) and any related items,
and any replacement thereof, or any materials affixed or attached thereto, shall
be and remain Progress’s personal property.  Supplier shall plainly mark such
property as Progress’s property and it shall safely store such property separate
and apart from Supplier's property.  Supplier shall not substitute any Progress
property without Progress’s written approval.  Such property, while in
Supplier's custody or control, shall be held at Supplier's risk, shall be kept
insured by Supplier at Supplier's expense in an amount equal to the replacement
cost with loss payable to Progress and shall be subject to removal at Progress's
written request, in which event Supplier shall prepare such property for
shipment and shall redeliver to Progress in the same condition as originally
received by Supplier, reasonable wear and tear excepted, all at Supplier's
expense.

 
8.  
Inspections, Testing and Acceptance.

 
8.1.  
All Services and/or any deliverables shall be subject to inspection and test by
Progress and any of its customers at all times and places.  Supplier must follow
coding and testing standards and must pass quality assurance standards provided
by Progress.

 
8.2.  
If during any inspection, Progress determines that a nonconformity in the
Services exists, and provided that the failure can be cured, Progress shall
notify Supplier of the nature and extent of the nonconformity.  Failure to
provide the Services on time shall be considered a nonconformity.  Supplier
agrees to cure the nonconformity as promptly as possible, but in any event
within five (5) business days of Supplier’s receipt of Progress’s notice of such
nonconformity.  Progress shall have seven (7) business days from the date
Supplier re-performs the Services to determine whether the nonconformity has
been corrected, and Progress may, but shall not be obligated to, verify the
absence or existence of any additional or resulting nonconformities.  If
Progress determines that the nonconformity has not been corrected or that a
nonconformity exists and cannot be cured, Progress may, at its option, terminate
the applicable PO and/or SOW, and Supplier shall return to Progress all amounts
previously paid by Progress for the Services provided pursuant to such PO and/or
SOW.  For the avoidance of doubt, in the event Progress terminates a PO and/or
SOW due to one or more nonconformities in the Services, Progress shall have no
liability to Supplier for any fees associated with Progress’s use of the
Services under the applicable PO and/or SOW, including any payments for the
Services due after the date of Progress’s notice of termination.

 
 
 
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
 
 
 
8.3.  
Acceptance or rejection of the Services and/or any deliverables shall be made as
promptly as practical after delivery, but failure to inspect and accept or
reject the Services and/or deliverables or failure to detect defects by
inspection, shall neither relieve Supplier from responsibility for all
requirements relating to such Services and/or deliverables nor impose
liabilities on Progress for its failure to identify such defects.  Progress
shall not be deemed to have accepted any Service unless and until Progress
provides Supplier with written notice of its acceptance.  No other method of
acceptance, including those specified in Article 2 of the Uniform Commercial
Code, shall apply to the acceptance of any Service hereunder.  Payment for
Services or payment of any fees associated with any Service shall not constitute
acceptance of the same and shall be without prejudice to any and all claims of
Progress against Supplier.

 
8.4.  
Acceptance of the Services having nonconformities (material or otherwise) shall
not relieve Supplier of the obligation to cure such nonconformities in
accordance with the terms of this Agreement.

 
8.5.  
If any of the Services and/or any deliverables under this Agreement, are found
at any time prior to delivery to be defective, or otherwise not in conformity
with the requirements of this Agreement, including any applicable
specifications, Progress, in addition to such other rights, remedies and choices
as it may have by agreement and/or by law, at its option and sole discretion,
and at Supplier’s expense may:  (a) reject and return such deliverables;
(b) require Supplier to re-perform/replace the non-conforming Services and/or
deliverables with Services and/or deliverables that conform to the requirements
of this Agreement; and/or (c) take such actions as may be required to cure all
defects and/or bring the Services and/or deliverables into conformity with all
requirements.

 
9.  
Warranties.

 
9.1.  
Supplier warrants that:

 
9.1.1.  
Supplier is a corporation duly organized, validly existing and in good standing
under the laws of its incorporating jurisdiction;

 
9.1.2.  
Supplier is duly authorized to execute and deliver this Agreement and to perform
its obligations hereunder and consummate the transactions contemplated hereby
and the performance of its obligations under this Agreement shall not conflict
with any obligation Supplier may have to any third party;

 
9.1.3.  
the Services will be in accordance with the PO and/or SOW at all times during
the Term;

 
9.1.4.  
Supplier has sufficient rights in its applications and equipment to perform the
Services;

 
9.1.5.  
Supplier’s applications and equipment shall be free from all liens and
encumbrances;

 
9.1.6.  
This section left blank intentionally

 
9.2.  
Supplier further warrants:

 
9.2.1.  
Services and/or any deliverables will be in strict accordance with the
specifications, designs and other requirements (including performance
specifications) approved or adopted in any PO and/or SOW;

 
9.2.2.  
Services will be performed in a competent and professional manner in accordance
with the highest standards and best practices of Supplier’s industry;

 
9.2.3.  
All Services and/or deliverables sold will be free of any claims of any nature
and by any third person, including but not limited to claims of Intellectual
Property infringement and/or misappropriation or a contractual right of any
third party and Supplier will convey clear title to Progress; and

 
9.2.4.  
Supplier has obtained, or will timely obtain, any and all permits, licenses and
third party consents to provide the Services.

 
 
 
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
 
 
 
 
9.3.  
The warranties set forth in this Section are in addition to any warranty
otherwise offered by the Supplier or its suppliers (all of which shall pass
through to Progress) or implied by law.  All warranties shall survive any
inspection, acceptance or delivery of or payment for the Services and shall
inure to the benefit of Progress, its Affiliates and their respective successors
and assigns.  Notwithstanding the pass-through of Supplier's warranties relating
to their third party suppliers, Progress shall not be required to seek a remedy
against any of Supplier's third party suppliers and such warranties are in
addition to, and not in lieu of, Supplier's warranties as to the Services,
including without limitation all of Suppliers' software from third party
suppliers.

 
9.4.  
The warranties in this Section shall apply for a period of twenty—four (24)
months from the date Supplier completes its engagement.  If any of the Services
and/or deliverables under this Agreement are found to be defective during the
warranty period, then in addition to other rights, remedies and choices it may
have under this Agreement or at law or equity, Progress, at its option and sole
discretion, and at Supplier’s expense may:  (a) reject and return such
deliverables; (b) require Supplier to re-perform/replace the non-conforming
Services and/or deliverables with Services and/or deliverables that conform to
the requirements of this Agreement; and/or (c) take such actions as may be
required to cure all defects and/or bring the Services and/or deliverables into
conformity with all requirements.  Any attempt by Supplier to limit, disclaim or
restrict any such warranties or any remedies of Progress, by acknowledgment or
otherwise, in accepting or performing this Agreement, shall be null, void and
ineffective without Progress's written consent.

 
10.  
Indemnities.

 
10.1.  
General.  Supplier shall take all necessary precautions to prevent the
occurrence of any injury to persons, property or the environment during the
progress of work and ensure that Supplier’s Personnel neither pose a threat to
Progress’s safe work environment nor the integrity of its business
operations.  Except to the extent that any injury or damage is due solely and
directly to Progress, Supplier shall release, defend, hold harmless and
indemnify Progress, its directors, officers, employees, agents, representatives,
successors and assigns (collectively, “Progress Indemnitees”) from and against
any and all suits, actions or proceedings, at law or in equity, and from any and
all claims, demands, losses, judgments, damages, costs (including reasonable
attorneys’ fees), fines, penalties, expenses or liabilities, including without
limitation claims for personal injury or property, resulting from or in any way
connected with any act or omission of Supplier’s Personnel, Supplier, its
agents, employees or subcontractors, whether acting in the course of their
employment or otherwise, in connection with, but not limited to, all of the
representations, warranties or covenants contained in this Agreement.  In
addition, Supplier shall indemnify, defend and hold Progress harmless from and
against any claims, costs or expenses, including, but not limited to, reasonable
attorneys' fees, arising out of or in connection with any employment claims,
i.e., workers compensation, harassment or discrimination claims, or breaches of
Sections 5, 17 or 18 hereto by Supplier or Supplier's Personnel.  Supplier
agrees to include this clause in all related subcontracts.  Supplier further
agrees to indemnify Progress for any attorneys’ fees or other costs Progress
incurs in the event that Progress has to file a lawsuit to enforce any indemnity
or additional insured provisions of this Agreement.

 
10.2.  
Intellectual Property.  Supplier shall indemnify, defend and hold Progress
harmless from any suit or proceeding brought against Progress or its customers
based on any claim that any Services, and/or any deliverables furnished under
this Agreement, as well as any device or process necessarily resulting from the
use thereof, constitutes an infringement of any patent, copyright or other
Intellectual Property right.  If notified promptly in writing and given
authority, information and assistance, at Supplier's expense, for the defence of
same, Supplier shall pay all damages, costs and expenses incurred or awarded
therein, including, but not limited to, reasonable attorneys’ fees.  If use of
any Service and/or any deliverable is enjoined, Supplier shall, at its own
expense and in the following order, subject to commercial practicality,
either:  a) procure for Progress the right to continue using such Service and/or
deliverable; b) replace same with a non-infringing equivalent; or c) remove such
process or deliverable or halt such Service and refund the purchase price and,
if applicable, the transportation and installation costs thereof.  If Supplier
cannot remedy the situation within a reasonable period of time, then at
Progress’s election and request, Supplier shall reimburse Progress for all
charges paid pursuant to the PO and/or SOW pertaining to such Services or
reimburse Progress for the full cost to replace the infringing Services or
obtain replacement services.  Notwithstanding any such reimbursement,
replacement or modification, Supplier's obligations to defend and indemnify
Progress shall not be diminished or eliminated.

 
 
 
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
 
 
 
10.3.  
In the event of a claim by a third party for which Progress or a Progress
Indemnitee seeks indemnification hereunder, Progress or its legal representative
shall promptly notify Supplier in writing of any such claim and forward all
related documents to Supplier.  Supplier shall then defend the case at its own
expense, however the Progress Indemnitees reserve the right to be represented by
counsel (at the expense of such Progress Indemnitees) at any proceeding or
settlement discussions related thereto. Supplier shall have sole control of the
defence of any such claim, provided that:

 
10.3.1.  
Progress Indemnitees and their counsel shall have the right at their expense to
participate in the defence of the claim;

 
10.3.2.  
Supplier shall not agree to any settlement that imposes restrictions on any
Progress Indemnitee or requires any action by any Progress Indemnitee without
Supplier first obtaining such Progress Indemnitee's written consent; and

 
10.3.3.  
if Supplier fails or elects not to either defend or settle any such claim, the
Progress Indemnitees may defend and/or settle such claim and Supplier shall pay
to such Progress Indemnitees any and all damages and expenses (including
attorney's fees) incurred and/or amounts paid in settlement by such Progress
Indemnitees with respect to such claim.

 
10.4.  
The foregoing indemnities will not be limited in any manner whatsoever by any
required or other insurance coverage maintained by Supplier.

 
10.5.  
This Section will survive the expiration or termination of this Agreement.

 
11.  
Compliance with Laws.  Supplier represents, warrants and certifies that:

 
11.1.  
It will comply with all applicable laws, including, but not limited to, any
national, international, federal, state, provincial or local law, treaty,
convention, protocol, common law, regulation directive or ordinance and all
lawful orders, including judicial orders, rules and regulations issued
thereunder, including without limitation those dealing with the environment,
health and safety, records retention, international communications, and/or the
exportation of technical or personal data;

 
11.2.  
No Services and/or deliverables supplied under this Agreement have been or will
be produced utilizing forced, indentured or convict labor or utilizing the labor
of persons in violation of the minimum working age law in the country of
manufacture or in any country in which the Services are provided or in violation
of minimum wage, hour of service or overtime laws in the country of manufacture
or any country in which Services are provided.  If any such labor is determined
by Progress to have been used, Progress shall have the right to immediately
terminate the Agreement without further compensation to Supplier;

 
11.3.  
Supplier shall comply with any provisions, representations or agreements or
contractual clauses required to be included or incorporated by reference or
operation of law in the Agreement resulting from:  (i) Equal Opportunity
(Executive Order 11246 as amended by Executive Orders 113575 and 10286 and
applicable regulations promulgated pursuant thereto); (ii) Employment of
Veterans (Executive Order 11701 and applicable regulations promulgated pursuant
thereto); (iii) Employment of the Handicapped (Executive Order 11758 as amended
by Executive Order 11867 and applicable regulations promulgated pursuant
thereto); (iv) Employment Discrimination Because of Age (Executive Order 11141
and applicable regulations promulgated pursuant thereto); and (v) Utilization of
Disadvantaged and Business Enterprises (Executive Order 11625, Public Law 95-507
and applicable regulations promulgated pursuant thereto);

 
11.4.  
Supplier certifies that it is in compliance with the requirements for
non-segregated facilities set forth in 41 C.F.R. Chapter 60-1.8;

 
11.5.  
Supplier shall comply with all laws dealing with improper or illegal payments,
gifts and gratuities, and Supplier agrees not to pay, promise to pay or
authorize the payment of any money or anything of value, directly or indirectly,
to any person for the purpose of illegally or improperly inducing a decision or
obtaining or retaining business in connection with this Agreement;

 
11.6.  
Supplier agrees that if the Services it provides will have a material impact on
Progress's ability to report financial information in an accurate and timely
manner, that Supplier will certify and ensure that it is in compliance with
Section 404 of the Sarbanes Oxley Act of 2002 and that Supplier will supply to
Progress, in a manner specified by Progress, documents attesting that Supplier
has in place controls that are effective and have been tested by a third party,
such as an outside auditor, that monitor and ensure compliance with Section 404
of the Sarbanes-Oxley Act of 2002; and

 
 
 
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
 
 
 
11.7.  
Supplier further agrees to provide at Progress’s request certificates relating
to any applicable legal requirements or to update any and all of the
certifications, representations and warranties under this Agreement, in form and
substance satisfactory to Progress.

 
12.  
Liability.

 
12.1.  
Neither Supplier nor Progress shall be liable to the other party for any
indirect, incidental, special or consequential damages (including, without
limitation, any damages arising from loss of use or lost business, revenue,
profits, data or goodwill) arising in connection with this Agreement, whether in
an action in contract, tort, strict liability or negligence, or other actions,
even if advised of the possibility of such damages, except as provided under the
terms of this Agreement.  Neither Supplier's nor Progress’s liability to the
other party for direct damages shall exceed the total amount paid or payable by
Progress under this Agreement.  The foregoing exclusions of and limitations on
liability shall not apply to:

 
12.1.1.  
amounts payable in respect of indemnification claims;

 
12.1.2.  
damages arising from or relating to:

 
12.1.2.1.  
breaches of the Confidentiality Section of this Agreement,

 
12.1.2.2.  
misappropriation of Progress Data, or

 
12.1.2.3.  
a party's willful misconduct or gross negligence; or

 
12.1.3.  
the cost of procurement of substitute goods or services in the event that
Supplier fails to provide the Services specified in a particular PO and/or SOW.

 
12.2.  
This Section will survive the expiration or termination of this Agreement

 
13.  
Insurance.

 
13.1.  
During the Term of this Agreement, Supplier, shall at its own cost, obtain and
keep in force for the benefit of Supplier and Progress all insurance/and or
bonds required by law and the following insurance to be issued by insurance
carriers with a minimum rating in A.M. Best’s of A:VIII or better with minimum
limits as set forth below:

 
13.1.1.  
Worker’s Compensation and Employers Liability Insurance per statutory
requirements;

 
13.1.2.  
Employer’s Liability with coverage not less than $500,000 combined single limit
per occurrence;

 
13.1.3.  
Commercial General Liability with minimum limits for Bodily Injury and Property
Damage on an occurrence basis of:  $ 2,000,000 per occurrence; $ 4,000,000
aggregate;

 
13.1.4.  
Business Automobile Liability Insurance covering all vehicles used in connection
with the work and covering Bodily Injury and Property Damage with a minimum
limit equal to:  $ 1,000,000 per accident;

 
13.1.5.  
Professional Errors and Omissions Insurance covering the activities of Supplier
written on a “claims made” basis with a minimum limit equal to:  $5,000,000 per
occurrence; and

 
13.1.6.  
This section left blank intentionally

 
13.2.  
Additional Insurance Requirements.

 
13.2.1.  
It is the intent of both parties to this Agreement that all insurance purchased
by Supplier in compliance with this Agreement will be primary to any other
insurance owned, secured, or in place by Progress, which insurance shall not be
called upon by Supplier's insurer to contribute in any way.  Supplier shall
secure endorsements to this effect from all insurers of such policies.

 
13.2.2.  
At Progress’s request, Supplier shall furnish Progress with certificates of
insurance and with copies of original endorsements effecting coverage required
by this clause. The certificates and endorsements shall identify Progress as an
additional insured and shall be signed by a person authorized by that insurer to
bind coverage on its behalf.

 
 
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
 
 
 
 
13.2.3.  
All policies provided for herein shall expressly provide that such policies
shall not be cancelled, terminated or altered without sixty (60) days prior
written notice to Progress.

 
13.2.4.  
All insurance specified in this Section shall contain a waiver of subrogation in
favor of the Progress, its Affiliates and their respective employees for all
losses and damages covered by the insurance required by this Section.

 
13.3.  
Any failure by Supplier to comply with this provision shall be deemed to be a
material breach of this Agreement entitling Progress to terminate this Agreement
and any pending PO and/or SOW without liability to Supplier as described in the
Termination Section.

 
13.4.  
This Section will survive the expiration or termination of this Agreement.

 
14.  
Relationship of the Parties; Assignment and Subcontracting.

 
14.1.  
This Agreement is not intended to create, nor should it be construed as
creating, an agency, joint venture, partnership or similar relationship between
the parties.  Neither Supplier’s Personnel, Supplier nor its agents,
subsidiaries, affiliates and employees are in any way the legal representatives
or agents of Progress, and neither shall have any right or authority to assume
or create any obligation of any kind expressed or implied in the name of or on
behalf of Progress.

 
14.2.  
This Agreement and any rights hereunder (except where expressly provided in a
signed writing to the contrary) are non-exclusive and non-assignable.  Any
assignment by one party without the prior written consent of the other party
shall be void; provided that Progress may assign or transfer its rights and
obligations under the Agreement to any Affiliate of Progress upon written notice
to Supplier.  Supplier shall notify Progress in writing in advance of any
proposed change in its ownership, control or management and shall not without
the written consent of Progress delegate the performance of its obligations
under this Agreement to any firm or person (other than a principal, officer or
regular employee of Supplier).  Notwithstanding the above, upon written
notification to the other party, either party may assign this Agreement to any
entity which acquires all of (or substantially all of) the assets or voting
stock of such entity.

 
14.3.  
Supplier may not subcontract or delegate any Services without Progress’s prior
written consent

 
15.  
.  Disputes.

 
15.1.  
In the event of any dispute or disagreement between the parties hereto either
with respect to this Agreement or the subject matter thereof, each party will
appoint a representative whose task it will be to meet with the representative
appointed by the other party for the purpose of resolving such dispute or
disagreement.  No formal proceedings for the resolution of such dispute or
disagreement may commence until either representative concludes in good faith
that an amicable resolution through continued negotiations of the matter does
not appear likely.  Pending resolution of any such dispute or disagreement by
settlement or final judgment (including disputes not yet in litigation), this
Agreement shall remain in full force and effect, and Supplier shall continue to
perform its obligations under this Agreement.

 
15.2.  
Notwithstanding the foregoing, either party may seek preliminary restraining
orders, preliminary injunctions or other equitable relief from a court of
competent jurisdiction prior to commencing or pending the completion of the
procedure set forth herein.

 
15.3.  
This Section will survive the expiration or termination of this Agreement.

 
16.  
Governing Law and Venue.

 
16.1.  
Each party’s rights and obligations under or in connection with this Agreement
shall be governed by the laws of the Commonwealth of Massachusetts, U.S.A.
(excluding its conflict of laws rules).  The parties exclude application of the
United Nations Convention on Contracts for the International Sale of Goods.

 
16.2.  
The parties shall attempt amicably to resolve any controversy, dispute or
difference arising out of this Agreement, failing which either party may
initiate litigation only in the United States District Court for the District of
Massachusetts or, if such court lacks subject matter jurisdiction, in the
Superior Court of Massachusetts, Middlesex County.  The parties submit to
personal jurisdiction in said courts and waive any defenses regarding venue or
forum non conveniens.

 
 
 
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
 
 
16.3.  
The parties hereby irrevocably waive any and all rights to trial by jury in any
legal proceeding arising out of or relating to this Agreement.

 
17.  
Conflict of Interest; Progress Policies.  Supplier represents and warrants
that:  (a) it has no and will not create a conflict of interest which would
prevent Supplier from acting in the best interests of Progress or perform any
provision of this Agreement and that such a situation will not exist during the
Term; (b) it will not or has not entered into any contract or agreement, or
executed any document whatsoever, that will in any manner prevent it
from:  (1) giving Progress the exclusive benefit of services under this
Agreement; (2) disclosing and assigning ideas, inventions, computer software,
trade secrets and other Intellectual Property as provided in Section 6 of this
Agreement; or (3) performing any other provision of this Agreement;  and (c) it
will not knowingly incorporate confidential information of any person or entity
not a party to this Agreement into any Services or deliverables furnished to
Progress without prior written notice to Progress.

 
18.  
Expiration, Termination and Suspension.

 
18.1.  
Expiration.  This Agreement shall automatically expire on the Expiration Date
set forth in Section 2 unless specifically renewed prior thereto by mutual
written consent by the parties.

 
18.2.  
Termination by Mutual Agreement.  This Agreement and any PO and/or SOW hereunder
may be terminated before the Term by mutual written consent by the parties.

 
18.3.  
Termination for Convenience.  Progress may terminate all or any part of this
Agreement and any PO and/or SOW hereunder at any time by written notice to
Supplier specifying the extent of termination and the effective date of the
termination.

 
18.4.  
Termination for Insolvency.  If Supplier ceases to conduct its operations in the
normal course of business, including any inability to meet its obligations as
they mature, if any proceeding under the bankruptcy or insolvency laws is
brought by or against Supplier, if a receiver is appointed or applied for, or if
an assignment for the benefit of creditors is made by Supplier, Progress may
terminate all or any part of this Agreement without liability, except for
Services performed or deliverables delivered prior to termination or for
deliverables covered by this Agreement then completed and later delivered in
accordance with the terms of the Agreement.

 
18.5.  
Termination for Default. Time is of the essence in this Agreement.  Except for
delay, which is due to causes beyond the reasonable control and without the
fault or negligence of Supplier and its suppliers (lasting not more than ten
(10) business days), Progress may, by written notice of default, terminate the
whole or any part of this Agreement in any one of the following circumstances
if:

 
18.5.1.  
Supplier fails to perform within the time specified herein or any written
extension granted by Progress or fails to make progress as to endanger
performance of this Agreement;

 
18.5.2.  
Supplier breaches, violates or Progress finds to be untrue, any of the
certifications, representations and warranties set forth in this Agreement,
including Section 9; or

 
18.5.3.  
Supplier fails to comply with any other terms and conditions of this Agreement.

 
 
 
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
 
 
Such termination shall become effective if Supplier does not cure such failure
within a period of ten (10) days or such longer period as Progress may authorize
in writing.  Upon termination, Supplier shall continue performance of this
Agreement to the extent not terminated, and Progress may procure, upon such
terms as it shall deem appropriate, Services and/or deliverables similar to
those so terminated, and Supplier shall be liable to Progress for any excess
costs for such Services and/or deliverables.  In lieu of termination for
default, Progress, at its sole discretion, may elect to extend the delivery
schedule and/or waive other deficiencies in Supplier's performance, in which
case an equitable reduction in the amount of payments to be made under the
Agreement shall be negotiated.  If Supplier for any reason anticipates
difficulty complying with any required delivery dates hereunder, or in meeting
any of the other requirements of this Agreement, Supplier shall promptly notify
Progress in writing.  If Supplier does not comply with any schedule hereunder,
Progress may require delivery by the fastest means available and charges
resulting from any such premium transportation must be fully pre-paid and
absorbed by Supplier.  The rights and remedies of Progress provided in this
clause shall not be exclusive and are in addition to any other rights and
remedies provided by contract, law or equity.
 
18.6.  
Suspension. Progress may at any time, by written notice to Supplier, suspend
performance of work hereunder, specifying the date of suspension and the
estimated duration.  Upon receiving any such notice of suspension, Supplier
shall promptly suspend performance of work hereunder to the extent specified,
and during the period of such suspension, properly care for and protect all work
in progress and materials, supplies and equipment related to the work.  Progress
may at any time withdraw the suspension by written notice to Supplier specifying
the effective date and scope of withdrawal, and Supplier shall resume diligent
performance of the work for which the suspension is withdrawn on the specified
effective date of withdrawal.

 
18.7.  
Obligations Upon Expiration or Termination. Neither Progress nor Supplier shall
be liable by reason of the termination, expiration or non-renewal of this
Agreement to the other for compensation, reimbursement or damages on account of
the loss of prospective or anticipated revenues or on account of expenditures,
investments, leases or commitments in connection with the business or good will
of Progress or Supplier or otherwise.  However, this limitation is not intended
to limit the liability of either party for defaults under Section 18.5.  Upon
expiration or after receipt of a notice of termination, Supplier shall
immediately:

 
18.7.1.  
stop work as directed in the notice;

 
18.7.2.  
place no further subcontracts or POs for materials, services or facilities
hereunder, except as necessary to complete the continued portion of this
Agreement; and

 
18.7.3.  
terminate all subcontracts to the extent they relate to work terminated.

 
After termination, Supplier shall deliver to Progress all completed work and
work in process, including all designs, drawings, specifications and other
documentation and material required or produced in connection with such
work.  Progress shall reimburse Supplier for the cost of all work performed
under this Agreement before the date of receipt of the notice of termination,
less any costs Progress incurred as a result of the termination, or due to
Supplier’s breach of any of its representations, warranties or covenants in this
Agreement.
 
19.  
Release of Claims. In consideration of the execution of this Agreement by
Progress, Supplier hereby releases Progress from all claims, demands, contracts
and liabilities, if any, as of the date of execution of this Agreement, except
indebtedness, which may be owing upon a written contract signed by Progress.

 
20.  
Waiver and Failure to Enforce. No claim or right arising out of a breach of this
Agreement can be discharged in whole or in part by a waiver or renunciation
unless the waiver or renunciation is supported by consideration and is in
writing signed by the aggrieved party.  Progress’s failure to enforce at any
time or for any period of time any provision hereof shall not be construed to be
a waiver of such provision or of the right to Progress thereafter to enforce
each and every such provision.

 
21.  
Notices. Notices and other communications between the parties shall be in
English and shall be deemed to be validly given if transmitted in writing, by
registered mail, overnight courier or personal delivery, in all cases signature
required, to the other party at the address and to the contact set forth
below.  Either party may change its address by giving notice to the other party
as provided for herein.

 
Progress
 
Supplier
Name:
Nina Viswanathan
 
Name:
Lisa Hamilton
Address:
14 Oak Park Drive, Bedford, MA 01730
 
Address:
201 Spear Street, Suite 11000, San Francisco, CA 94105
Title:
Field Enablement Manager
 
Title:
 
Phone:
781.280.4462
 
Phone:
415.526.2290
Fax:
   
Fax:
 
Email:
nviswana@progress.com
 
Email:
lhamilton@mcorpconsulting.com

 
 
22.  
Acceptance of Terms and Conditions. The parties agree to be bound by and to
comply with all the terms and conditions of this Agreement, including any
supplements thereto and other documents referred to in this Agreement.  This
Agreement does not constitute an acceptance by Progress of any offer to sell,
any quotation or any proposal.

 
 
 
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
 
 
 
23.  
Execution and Modification.

 
23.1.  
This Agreement and all documents incorporated herein by reference constitute the
complete and final agreement concerning the subject matter hereof.  Any
representations, terms or conditions not incorporated herein shall not be
binding upon either party.  No course of prior dealings between parties, no
course of performance and no usage of trade shall be relevant to determine the
meaning of this Agreement even though the accepting or acquiescing party has
knowledge of the performance and opportunity for objection.  The invalidity, in
whole or in part, of any of the foregoing Sections of this Agreement shall not
affect the remainder of such Sections or any other Section of this Agreement.

 
23.2.  
The parties negotiated this Agreement in good faith.  Any ambiguities in the
language of this Agreement are not to be construed or resolved against either
party based on the fact that such party was principally responsible for drafting
this Agreement.

 
23.3.  
This Agreement wholly cancels, terminates and supersedes all previous
negotiations, commitments and writings between the parties in connection
therewith.  This Agreement shall not become effective or binding upon Progress
until signed by an authorized representative of Progress at which time it will
be deemed retroactively effective upon the Effective Date.

 
23.4.  
No change, modification, extension, renewal, ratification, rescission,
termination, notice of termination, discharge, abandonment or waiver of this
Agreement or any of the provisions hereof; nor any representation, promise or
condition relating to this Agreement shall be binding upon Progress unless made
in writing and signed by an authorized representative of Progress.  Any
modifications to or acknowledgments sent under this Agreement may be sent via
postal service or by electronic means.  These electronic transmissions shall be
deemed to satisfy any and all legal formalities requiring that agreements be in
writing.  Neither party shall contest the validity or enforceability of any such
electronic transmission under any applicable statute of frauds.  Computer
maintained records when produced in hard copy form shall constitute business
records and shall have the same validity as any other generally recognized
business records.

 
24.  
In the event any provision of this Agreement, in whole or in part, is invalid,
unenforceable or in conflict with the applicable laws or regulations of any
jurisdiction, such provision will be replaced, to the extent possible, with a
provision which accomplishes the original business purposes of the provision in
a valid and enforceable manner, and the remainder of this Agreement will remain
unaffected and in full force.

 
25.  
Neither party shall be responsible for failure to perform its obligations if
such failure is as a result of a force majeure condition, including without
limitation fire, flood, earthquake, storm, hurricane (or other natural
disaster), war, invasion, act of foreign enemies, hostilities (regardless of
whether war is declared), civil war, rebellion, revolution, insurrection,
military or usurped power or confiscation, terrorist activities, government
sanction, blockage, embargo, labor dispute, strike, lockout or interruption or
failure of electricity or telephone service.  If a party asserts force majeure
as an excuse for failure to perform its obligations, then the nonperforming
party must prove that it took reasonable steps to minimize delay or damages
caused by foreseeable events, that it substantially fulfilled all non-excused
obligations, and that the other party was timely notified of the likelihood or
actual occurrence of an event described above.

 
 
 
 
 
 
 
 
 
 
- 15 -

--------------------------------------------------------------------------------

 
 
 
 
In Witness Whereof, the parties hereto have caused this Agreement to be executed
by their respective authorized representatives as of the date first written
above.
 
 
PROGRESS SOFTWARE CORPORATION
 
TOUCHPOINT METRICS INC.
Signature:
DANIEL L. HECKMAN  
Signature:
MICHAEL HINSHAW
Print Name:
Daniel L. Heckman
 
Print Name:
Michael Hinshaw
Title:
VP Field Enablement
 
Title:
President
Date:
1/8/14
 
Date:
1/8/2014

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
- 16 -

--------------------------------------------------------------------------------

 
 
 
 
 
SCHEDULES
 
 
 
 
Schedule
Subject
A
Statement of Work or Purchase Order
           
E
Progress Travel and Expense Policy
   
G
Supplier’s Reserved Intellectual Property

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
- 17 -

--------------------------------------------------------------------------------

 
 
 
 

 
 
SCHEDULE A
 
 
STATEMENT OF WORK OR PURCHASE ORDER
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
- 18 -

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
- 19 -

--------------------------------------------------------------------------------

 
 
 
SCHEDULE E
 
 
PROGRESS TRAVEL AND EXPENSE POLICY
 
 
 
 
 
This policy covers all reimbursable travel and living expenses incurred by
Supplier's personnel while such personnel are providing Services to Progress at
Progress’ premises.  Full documentation (copies of all receipts) must be
submitted to Progress for reimbursement.
 
AIRLINE TRAVEL:  Airline travel expenses are reimbursed based on actual cost
incurred.  Supplier must choose the most economical rates and must fly in coach
class.  Business class travel is only authorized for international flights of
eight hours or more from the gateway city.  When applicable, discount fares
should be employed.  However, Supplier should weigh the likelihood of changes in
travel plans, resulting in penalties, against advance purchase discounts.
 
CHARTER AIRCRAFT:  Progress will not reimburse Supplier for the cost of a
personally owned, corporate owned or a specifically chartered aircraft.  If
personally owned, corporate owned or charter airplane is used, Progress will
reimburse Supplier for the lowest comparable airfare.
 
LODGING:  Detailed breakdown of room charges must be submitted for
reimbursement.  Entertainment charges, such as in-room movies, are considered
personal expenses and will not be reimbursed.
 
MEALS:  Supplier will be reimbursed for reasonable meal expenses incurred while
Supplier's personnel are providing Services to Progress at Progress’ premises
where business travel is required.  Meal expenses reported should reflect actual
cost incurred, including tax and tips.  Reimbursement for meal expenses will not
include expenses associated with business entertainment or meal expenses
involving Progress employees, and will be subject to the following daily limits:
 
Breakfast
Lunch
Dinner
$20
$30
$50
     

 
GROUND TRANSPORTATION:  Reasonable expenses for non-commuting ground
transportation (taxi, bus, or train) are reimbursable.  Preferred mode of
intra-city transportation is the lowest-cost method that meets business needs
and that is practical and safe.
 
AUTOMOBILE RENTAL:  Supplier should rent automobiles only when other
transportation is not feasible or where automobile rental is less expensive than
other modes of transportation.  Intermediate-size or compact cars should be
selected unless there is a business reason to rent a larger car (i.e. groups of
four or more).  Progress will NOT reimburse for insurance on car rentals.
 
USE OF PERSONAL AUTOMOBILES:  When a Supplier’ automobile must be used for
business travel, reimbursement will be computed using Progress’ current business
mileage reimbursement rate times the actual business miles driven.  Normal
commuting expenses, defined as less than 40 miles one way to a Progress site,
are not reimbursable.  No reimbursement will be made for the cost of repairs or
other costs associated with the vehicle such as fines, court costs, or towing
charges.
 
MISCELLANEOUS TRAVEL EXPENSES:
Progress will reimburse Suppliers for the following items while traveling on
Progress business:
Telephone calls:  Business calls and a reasonable number of calls home to family
necessary due to business travel;
Tipping:  Below are examples of reasonable tipping guidelines:
 
o  
Business Meals: 15%-20% of the pre-tax bill.

 
o  
Courtesy Shuttle: $1-$2 per person or $4-$5 for a group.

 
o  
Taxi: 15% of the total fare.

 
o  
Porter/Doorman:  $1-$2 for calling a taxi.

 
 
 
 
 
- 20 -

--------------------------------------------------------------------------------

 
 
 
 
o  
Valet Parking:  $1-$2 for retrieving a car.

 
o  
Bell Staff: $1-$2 per bag.

 
o  
Room Service: 15% if gratuity or service charge is not already included.

 
o  
Maid Service: $2-$3 per night.

 
o  
 

 
NOTE: Tips should be included with the cost of the associated expense, where
applicable.
Tolls and Parking:  Tolls and parking fees are reimbursed for travel using a
personal or rental automobile.
Progress WILL NOT REIMBURSE items of a personal nature, such as:
Personal goods:  Cigarettes, bar bills, magazines, newspapers, toiletries,
laundry/dry cleaning services etc.
Personal entertainment:  Theaters, movies (including in-room movies), sports
events, etc.
Personal fees and dues to clubs: Airline membership clubs; out of town athletic
club fees, personal credit card fees, etc.
Personal expenses incurred at home:  Expenses incurred as a result of business
travel such as lawn care, snow removal, baby-sitting fees, pet boarding, etc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
- 21 -

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
- 22 -

--------------------------------------------------------------------------------

 
SCHEDULE G
 
 
SUPPLIER’S RESERVED INTELLECTUAL PROPERTY
 
 
 
 
·  
Touchpoint Mapping® On-Demand (including related documentation and
methodologies)

 
·  
Touchpoint Mapping® (and the related concepts as outlined in the copyrighted
Touchpoint Metrics white paper of the same name)

 
·  
Customer Touchpoint Mapping (or “CTM”) (and the related concepts as outlined in
the copyrighted Touchpoint Metrics white paper of the same name)

 
·  
Brand Gap Analysis (and the related concepts as outlined in the copyrighted sell
sheet of the same name)

 
·  
The Performance Dashboard (and the related concepts as outlined in the
copyrighted MCorp. Touchpoint Performance Dashboard presentation of the same
name)

 
·  
Loyalty Mapping® (and the related concepts as outlined in the copyrighted sell
sheet of the same name)

 
·  
Customer Experience Mapping methodology, including Touchpoint Mapping, Brand
Mapping, and Loyalty Mapping

 
·  
Brand MappingSM, Touchpoint Mapping®, Touchpoint Metrics®, MCorp.® and Loyalty
Mapping® are registered trademarks of Touchpoint Metrics, Inc., and all rights
are reserved in perpetuity.

 
 
 
 
 
 
Approved by:
 
 
 
By:  DANIEL L. HECKMAN
 
 
Daniel L. Heckman
(Print or Type Name)
 
 
 
VP Field Enablemnet
(Print or Type Title)
 
 
________________________
Print or Type Date)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
- 23 -

--------------------------------------------------------------------------------

 